Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/21 has been entered.
 
Election/Restrictions
Applicant’s election of the species:
A protein as the biomolecule (claim 46);
Azide as the click chemistry reagent (claim 39); and
Polycaprolactone as the polymer (claims 40 and 42).
 in the reply filed on 9/4/20 is acknowledged. 

Claim Status:
Claims 2-19, 22, 23, 26, 30, 35, 36, 41, 43 and 49 have been cancelled.
Claims 1, 20, 21, 24, 25, 27-29, 31-34, 37-40, 42, 44-48, 50 and 51 are pending.
Claims 1, 20, 24, 25, 27-29, 31-33 and 50 are withdrawn.  


Withdrawn rejections
Applicant's amendments and arguments filed 9/30/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 34, 37-40, 42, 44-48 and 51 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beaumont et al. (US 20170184583). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    394
    1439
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    330
    1430
    media_image2.png
    Greyscale

Claim interpretation: The limitation of “an amount sufficient to exert a bioactivity” reads on any bioactivity and is very broad. The specification teaches that the “amount of biomolecule effective to exert bioactivity on the cell type of interest, such as, inducing apoptosis in immune cells, inducing anti-inflammatory responses in immune cells, or creating an antigen-specific immune response” [0021], where “effective” would 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claims 34, 38 and 44, Beaumont et al. teaches capture structures incorporating a solidified polymer network (Abstract), thus a fused together plurality of polymer microparticles having a size of about 5 microns to about 35 microns [0101], where the capture structure may include one or more functionalized sites with a reactive moiety such as biotin or Click reaction pairs ([0066-0067]; Figures 5A-5E and 7) thus having a reactive handle capable of reacting with a biomolecule to form a covalent or noncovalent bond between the biomolecule and the polymer scaffold. Biotinylation is taught [0125, 0184, 0226]. Beaumont et al. teach that the biological product is an antibody or an antigen (claims 8, 9 and 31), which the instant specification also teaches that the biomolecule can be an antigen or antibody [0028], and where biotinylated goat anti-human TNF alpha is exemplified [0226], which naturally exerts a bioactivity. Since no amount or degree or type of bioactivity is claimed then the presence of the antibody or an antigen is sufficient to exert a bioactivity because that is their purpose. Especially in the antigen embodiment where antigens naturally induce Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). It is also noted that Beaumont et al. teach that the biomolecule can be an antibody which can bind to a tumor cell antigen [0082] and more broadly that biological cells interact with the assay reagent, such as an antibody, via covalent or non-covalent interactions [0148].  The only reasonable interpretation is that the scaffold of Beaumont et al. is designed for use in a cellular environment to interact with cells and exert a bioactivity.
	With regard to instant claim 37, Beaumont et al. teach optimizing the concentration of the assay signal of the capture structure [0052] which has the reactive 
	With regard to instant claims 38 and 39, Beaumont et al. teach that: “…a functional moiety Mfs may be an azide and may react covalently with an alkynyl functionality of a corresponding Click reaction pair of a functionalized site of an in situ-generated capture structure 404.” [0072] See also [0125] for functional groups.
With regard to instant claims 40 and 42, Beaumont et al. teach that the capture structure includes at least one of polycaprolactone and modified polycaprolactone [0110, 0114, 0194, 0404]. 
With regard to instant claims 45-46, Beaumont et al. teaches that the scaffold comprises a biomolecule such as a protein (claim 1, 3 and 8; [0087, 0197, 0353]). 
With regard to instant claims 47 and 48, Beaumont et al. teach that the biomolecule can be biotinylated antibody [0159] thus a biotinylated protein. Beaumont et al. teach: “…the in situ-generated capture structure 502 may have biotinylated sites incorporated by the photoinitiated solidification of the polymer network, and the antibody 504 may be modified to include streptavidin. The streptavidin functionality can bind to the biotin sites on the in situ-generated capture structure 502, thereby also providing antibody 504 included at the surface or within the in situ-generated capture structure 502.”

 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Beaumont et al. is that Beaumont et al. do not expressly teach that the reactive handle is distributed homogeneously throughout the polymer scaffold or wherein the polymer scaffold is sterilized or disinfected. 
2.  The difference between the instant application and Beaumont et al. is that Beaumont et al. do not expressly teach wherein the microparticles further comprise a second polymer and the second polymer is an unmodified polymer and the polymer modified with a reactive handle and the unmodified polymer are provided in a weight ratio of about 100:1 to 1:100. 
3. The difference between the instant application and Beaumont et al. is that Beaumont et al. do not expressly teach where both the biomolecule and the polymer scaffold have click chemistry reagents. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a polymer scaffold research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from polymer chemistry and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the scaffold of Beaumont et al. with the reactive handle is distributed homogeneously throughout the polymer scaffold and wherein the polymer scaffold is sterilized or disinfected, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because while Beaumont et al. appear silent as to the distribution of the reactive handles throughout the polymer scaffold, such would appear to flow naturally from the method of producing the polymer scaffold where the reactive sites are introduced to the prepolymer 401 prior to solidification of the polymer network ([0067] Figures 4C and 4D). Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Plus it would be obvious to homogenously distribute the reactive handles throughout the polymer 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the scaffold of Beaumont et al. wherein the microparticles further comprise a second polymer and the second polymer is an unmodified polymer and the polymer modified with a reactive handle and the unmodified polymer are provided in a weight ratio of about 100:1 to 1:100, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Beaumont et al. teach and suggest that: “In other embodiments, the one or more functionalized sites of a solidified polymer network of an in situ-generated capture structure 404, 406 may include different Rfs. In some other embodiments, more than one type of polymer may be used to form the solidified polymer network and each polymer may have the same or different functionalized sites ( e.g., reactive moieties Rfs attached or adhered thereto).” [0069]. Thus the disclosure of Beaumont et al. includes embodiments where one set of polymers can have functionalized sites while another 
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the scaffold of Beaumont et al. where both the biomolecule and the polymer scaffold have click chemistry reagents, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because it is obvious to the ordinary artisan that if one substrate has one of a pair of Click chemistry reagents then the other substrate would need the other complimentary pair partner in order to perform the Click chemistry. Thus the ordinary artisan would have a reasonable expectation of success in having the biomolecule with a click chemistry reagent and reactive handle on the polymer scaffold would also have a click chemistry reagent. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Response to Arguments:
Applicant’s arguments filed 9/30/21 have been carefully considered but are not persuasive. 
Applicant first provides a background to the invention (page 6 of remarks) and submits that Beaumont does not disclose or suggest a polymer scaffold as claimed (page 7 of remarks).  Applicant argues that: “Beaumont is not directed to any device for administration of a biomolecule and delivery of said biomolecule to a cellular environment, Beaumont does not and cannot provide motivation to include in the polymer structures thereof a reactive moiety in an amount sufficient to bind a biomolecule in an amount effective to exert bioactivity on a cell type of interest.” (page 8 of remarks) Respectfully, the Examiner cannot agree. Initially, the Examiner notes that “administration of a biomolecule and delivery of said biomolecule to a cellular environment” is not claimed limitation and is simply an intended use of the scaffold. The Examiner notes that the scaffold of Beaumont et al. is designed for loading of biological cells [0177] and for contact with living cells [0341], T-cells were introduced and cultured overnight [0228] and Beaumont et al. teach a microfluidic device which can be used for 
Applicant asserts that Beaumont does not and cannot disclose or suggest optimizing the amount of claimed reactive handle because Beaumont teaches optimizing the location and not the amount (page 8 of Remarks). Respectfully, the Examiner cannot agree. First of all, is not increasing the number of capture structures, thus increasing the number of reactive handles, within a location knowingly increasing the concentration? Second of all, in addition to the arguments already set forth by the Examiner above, Beaumont et al. unambiguously teach and suggest one or more functionalized sites containing reactive moieties such as Click reaction pairs that are introduced to the prepolymer prior to or after solidification of the polymer network in sufficient numbers of species [0067, 0072]. The number of reactive moieties is thus something predetermined by the artisan and optimized in sufficient numbers for whatever desired use of the scaffold is intended. Lastly, Applicant has failed to show any criticality of the amount of claimed reactive handle. Please note that "'it is not inventive to discover the optimum or workable ranges by routine experimentation.' In re Aller, 220 F.2d 454, 456 (CCPA 1955). Applicant’s argument is not persuasive.
Applicant asserts that Beaumont does not and cannot provide motivation to disinfect or sterilize a polymer scaffold, as claimed (page 9 of remarks). Respectfully, the Examiner cannot agree because Beaumont et al. is also working with biological 
Respectfully, Applicant’s arguments are not persuasive and the claims remain soundly rejected.

Conclusion

No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guan et al. (Bioconjugate Chem. 2014;25:1282-1289) disclose antibody modified porous silicon microparticles where the scaffold appears to have repeating ethylene oxide units, hence polymeric, some of which are modified with a reactive handle to link to an antibody and some of which are not modified in a ratio of 3:4 as shown in Scheme 1:

    PNG
    media_image3.png
    549
    1012
    media_image3.png
    Greyscale

Guan et al. do not appear to report sterilizing or disinfecting the scaffold. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613